



Exhibit 10.4







MARSHALL & ILSLEY CORPORATION

2005 EXECUTIVE DEFERRED COMPENSATION PLAN







ARTICLE I




Establishment of Plan and Purpose




1.01.  Establishment of Plan.  Marshall & Ilsley Corporation has established the
2005 Marshall & Ilsley Executive Deferred Compensation Plan, effective as of
December 16, 2004 (the “Plan”).




1.02.  Purpose of Plan.  The Plan shall permit a select group of senior
management and highly compensated employees to enhance the security of
themselves and their beneficiaries following the termination of their employment
with the Companies (as defined herein) by deferring until that time a portion of
the compensation which may otherwise be payable to them at an earlier date
(including the deferral of receipt of restricted stock).  By allowing key
management employees to participate in the Plan, the Company expects the Plan to
benefit it in attracting and retaining the most capable individuals to fill its
executive positions in the Companies.




The parties intend that the arrangements described herein be unfunded for
purposes of Title I in the Employee Retirement Income Security Act as amended
from time to time.


ARTICLE II




Definitions and Construction




As used herein, the following words shall have the following meanings:




2.01.  Definitions.




(a)

Accounts. The accounts (including the sub-accounts) maintained for each
Participant pursuant to Article V, below.




(b)

Administrator.  The person or persons selected pursuant to Article VIII below to
control and manage the operation and administration of the Plan.




(c)

Beneficiaries.  Those persons designated by a Participant to receive benefits
hereunder or, failing such a designation, the spouse or, if none, the Estate of
a Participant.




(d)

Change of Control.  Change of Control shall have the same meaning as in the
Marshall & Ilsley Corporation 2003 Executive Stock Option and Restricted Stock
Plan.




(e)

Code.  The Internal Revenue Code of 1986, as amended.




(f)

Committee.  The Compensation and Human Resources Committee of the Board of
Directors of the Company.




(g)

Common Stock.  The authorized and issued or unissued $1.00 par value common
stock of the Company.




(h)

Companies.  Marshall & Ilsley Corporation and any subsidiary thereof now or
hereinafter created.




(i)

Company.  Marshall & Ilsley Corporation, a Wisconsin corporation, or a successor
thereof.




(j)

Company Contributions.  The amount contributed or credited by the Company to the
account of the Participant pursuant to Section 4.05 hereof.




(k)

Compensation.  The total of the Participant’s base salary, commissions, bonuses,
and incentive pay which shall include amounts deferred by the Participant under
this Plan or any other employee benefit plan of the Company.  In all cases,
Compensation shall include only compensation paid while an employee is a
Participant in the Plan.  Compensation shall not include any severance or salary
continuation payments.




(l)

Distribution Election.  The election by a Participant, from time to time, to
choose the method of distribution of his deferrals, and any deemed investment
increases or decreases attributable thereto.  The forms of Distribution Election
for deferrals made in 2005 are attached hereto as Exhibit D.




(m)

Disability.  A Participant shall be considered to be suffering from a Disability
if the Participant is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Participant’s employer.




(n)

Employee.  An employee of any one or more of the Companies.




(o)

Employment.  Employment with any one or more of the Companies.




(p)

Fair Market Value.  The closing sale price of the Common Stock on the New York
Stock Exchange as reported in the Midwest Edition of the Wall Street Journal for
the applicable date; provided that, if no sales of Common Stock were made on
said exchange on that date, “Fair Market Value” shall mean the closing sale
price of the Common Stock as reported for the next succeeding day on which sales
of Common Stock are made on said exchange, or, failing any such sales, such
other market price as the Committee may determine in conformity with pertinent
law and regulations of the Treasury Department.




(q)

Investment Election.  The form filed by the Participant from time to time,
substantially in the form of Exhibit A hereto, which designates the
Participant’s investment choices.




(r)

Net Shares.  Net Shares means the difference between the number of shares of
Common Stock subject to a stock option for which an election has been made
pursuant to Section 4.02 hereof, and the number of shares of Common Stock
delivered, directly or by attestation, to satisfy the stock option exercise
price.  The value of the Common Stock for purposes of determining the number of
Net Shares shall be Fair Market Value.




(s)

Participants.  Such senior management and highly compensated Employees whom the
Administrator has identified as eligible to defer Compensation hereunder and who
elect to participate by deferring Compensation.




(t)

Plan.  The Marshall & Ilsley Corporation 205 Executive Deferred Compensation
Plan, as stated herein and as amended from time to time.




(u)

Plan Year.  The period beginning on January 1, 2005 and ending on December 31,
2005, and each 12-month period ending on each subsequent December 31.




(v)

Restricted Shares.  An award of stock under a plan of the Company, which may
contain transferability or forfeiture provisions (including a requirement of
future services), all as set forth in an award agreement.




(w)

Restricted Units.  Units held in a Participant’s Account B which are received
upon surrender of Restricted Shares and have the same transferability or
forfeiture provisions (including the requirement of future services) as the
Restricted Shares surrendered in exchange therefor.  Each Restricted Unit
represents one share of Common Stock.




(x)

Retirement.  As to each Participant, the termination of his employment on or
after attaining age 55, other than by reason of death or Disability, with at
least 10 years of Service.




(y)

Service.  As to each Participant, the period during which he has been employed
by one or more of the Companies, including such period of time that he was
employed by a predecessor in interest to one of the Companies.




(z)

Unforeseeable Emergency.  An Unforeseeable Emergency means a severe financial
hardship to a Participant resulting from an illness or accident of the
Participant, the Participant’s spouse or a dependent (as defined in Section
152(a) of the Code) of the Participant,  loss of the Participant’s property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.




2.02.  Construction.   The laws of the State of Wisconsin, as amended from time
to time, without giving effect to their conflict of laws provisions, shall
govern the construction and application of this Agreement, unless Employee
Retirement Income Security Act  (“ERISA”) supersedes Wisconsin law.  Words used
in the masculine gender shall include the feminine and words used in the
singular shall include the plural, as appropriate.  The words “hereof,”
“herein,” “hereunder” and other similar compounds of the word “here” shall refer
to the entire Agreement, not to a particular section.  All references to
statutory sections shall include the section so identified as amended from time
to time or any other statute of similar import.  If any provisions of the
Internal Revenue Code, ERISA or other statutes or regulations render any
provisions of this Plan unenforceable, such provision shall be of no force and
effect only to the minimum extent required by such law.  




ARTICLE III




Eligibility




3.01.  Conditions of Eligibility.  The Administrator shall, from time to time,
specify the senior management and highly compensated Employees eligible to
participate herein.  Eligibility to participate in the Plan for one Plan Year
does not guarantee eligibility for a subsequent Plan Year.




3.02.  Commencement of Participation.  An individual identified as eligible to
participate in the Plan for that Plan Year shall commence participation, by
either (a) electing a deferral of Compensation, (b) electing a deferral of Net
Shares, or (c) surrendering Restricted Shares for Restricted Units, on the
applicable form provided by the Administrator, in accordance with the procedures
established by this Plan and the Administrator.




3.03.  Termination of Participation.  An individual’s right to (a) defer
Compensation, (b) defer Net Shares (including exercise of the associated option)
or (c) surrender Restricted Shares for Restricted Units hereunder shall cease as
of the earlier of the (i) the termination of his Employment or (ii) failure of
the Administrator to designate him as an Employee eligible to participate
herein.




3.04.

Deferrals of Net Shares.  Notwithstanding the foregoing, no Participant shall be
entitled to defer Net Shares hereunder until the Administrator determines that a
deferral of Net Shares is permissible under Section 409A of the Code without
penalty, and determines whether the bases on which such deferral is permissible
are administratively practicable and consistent with the purposes of the Plan.
 Any provisions of the Plan which govern Net Shares shall not apply to
Participants until the Administrator determines to allow such deferrals.




ARTICLE IV




Deferrals and Company Contributions




4.01.  Amount and Manner of Deferral of Compensation.  A Participant must sign
and return the Deferral Election, substantially in the form of Exhibit B hereto,
to the Company, no later than the date specified by the Company, indicating the
amount of the Participant’s salary or other Compensation for such Plan Year
which he elects to defer hereunder, which election shall become irrevocable
immediately upon commencement of such Plan Year.  A Participant may defer (i)
any portion not to exceed eighty percent (80%) of his base salary or (ii) up to
100% of his incentive or (iii) both, provided, however, that (a) the Participant
may not defer less than $5,000 in a Plan Year and (b) the Participant’s deferral
election for a Plan Year shall relate to Compensation earned by him during such
Plan Year whether or not paid during that Plan Year.




If a Participant elects to defer a portion of his salary, the Company shall
reduce the Participant’s regular salary by an equal amount in each pay period
during the Plan Year of deferral.  If a Participant elects to defer all or a
portion of his incentive, the Company shall reduce each such Compensation
payment by the percentage or dollar amount elected by the Participant.




4.02.  Amount and Manner of Deferral of Net Shares.  A Participant must sign and
return an Election to Defer Stock Option Gains, substantially in the form
provided to Participants, to the Company, no later than the date specified by
the Company, containing the information requested, which election shall become
irrevocable immediately upon return to the Company.




4.03.  Amount and Manner of Deferral of Restricted Stock Units.  A Participant
must return a Restricted Stock Unit Agreement, substantially in the form of
Exhibit C hereto, to the Company, no later than the date specified by the
Company, containing the information requested, which agreement shall become
irrevocable immediately upon return to the Company.




4.04.  Cessation of Deferral.  In the event of an Unforeseeable Emergency, a
Participant may request in writing that deferrals of Compensation elected by
that Participant hereunder cease for the then current Plan Year.  If the
Administrator determines that such an Unforeseeable Emergency exists, and that
the cessation of the deferrals is consistent with the requirements of Section
409A of the Code, the deferrals of Compensation for such Plan Year shall cease
as to the Participant.  If the Administrator determines that no such emergency
exists, the deferrals shall continue as originally elected.  If a Participant,
consistent with this paragraph, ceases deferrals in a Plan Year, the Participant
may not resume deferrals of Compensation hereunder (if otherwise eligible
therefore) until the second Plan Year following the Plan Year in which such
cessation occurred.




4.05. Other Contributions.  In the event that deferrals made by a Participant
pursuant to this Plan cause a reduction in the contributions by the Company for
the benefit of that Participant to any other qualified or nonqualified
retirement plan maintained by the Company, and such reduction is not contributed
or credited to any other nonqualified retirement plan, the Company shall credit
to the Participant’s account under this Plan an amount equal to such net
reductions in benefits.  If, as a result of limitations contained in Sections
401(a)(17) and/or 415 of the Code, or as a result of amounts deferred under the
Plan, the contributions made to the profit sharing component of the retirement
program of the Company on behalf of a person eligible to participate in the Plan
are reduced, the Company shall credit an amount equal to such reduction to an
account established for such person (the “SERP Account”).  The SERP Account
shall be a separate bookkeeping account and shall vest once the person has five
years of vesting service as determined under the profit sharing component of the
retirement program of the Company, taking into account service prior to the date
hereof.  Aside from the vesting requirement, the SERP Account shall be treated
for all purposes of the Plan in the same manner as the Participant’s Account A,
including division into sub-accounts consistent with the Distribution Election
made for the Plan Year to which the Company contribution relates.  In addition,
to the extent any amounts owing to a Participant under any incentive
compensation plan are in excess of amounts which would be deductible by the
Company under Section 162(m) of the Internal Revenue Code of 1986, as amended,
and the Committee requires that such excess amounts be deferred, such amounts
shall be credited to the relevant sub-account of Participant's Account A or
Account B, as provided below in Section 5.01, consistent with the Distribution
Election for such Plan Year.




ARTICLE V




Accounts and Sub-Accounts




5.01.  Establishment of Accounts; Sub-Accounts.  Only for the purpose of
measuring payments due Participants hereunder, the Company shall maintain on
behalf of each Participant two Accounts:  Account A and Account B, which shall
each be divided into four sub-accounts reflecting the four distribution options
available for cash and Common Stock distributions as set forth in the
Distribution Election.  If the Company increases the number of distribution
options available, the number of sub-accounts shall likewise be increased.  All
amounts deferred pursuant to Sections 4.01 and 4.05 shall be credited to the
relevant sub-accounts of Account A, which shall be denominated in cash.  All
amounts deferred pursuant to Sections 4.02 and 4.03 shall be credited to the
relevant sub-accounts of Account B, which shall be denominated in shares of
Common Stock.




5.02.  Nature of Accounts; Sub-Accounts.  The Accounts and sub-accounts
hereunder, and assets, if any, acquired by the Company to measure a
Participant’s benefits hereunder, shall not constitute or be treated for any
reason as a trust for, property of or a security interest for the benefit of, a
Participant, his Beneficiaries or any other person.  Participant and the Company
acknowledge that the Plan constitutes a promise by the Company to pay benefits
to the Participants or their Beneficiaries, that Participants’ rights hereunder
(by electing to defer Compensation, Net Shares or Restricted Units hereunder)
are limited to those of general unsecured creditors of the Company and that the
establishment of the Plan, acquisition of assets to measure Participant’s
benefits hereunder or deferral of all or any portion of a Participants’
Compensation, Net Shares or Restricted Units hereunder does not prevent any
property of the Company from being subject to the right of all the Company’s
creditors.  The Company shall contribute all contributions hereunder to a trust
created by the Company which will conform in all material respects to the terms
of the Internal Revenue Service’s model trust, as described in Revenue Procedure
92-64, or any successor thereto.




5.03.  Maintenance of Account A.




a.

Accounts shall be reconciled on a quarterly basis.  The Company shall increase
the relevant sub-account of Account A of each Participant by (i) the amount, if
any, of his Compensation deferred during any calendar quarter based on the
Distribution Election for such Plan Year, (ii) the amount, if any, contributed
by the Company pursuant to Section 4.05 hereof during such Plan Year and (iii)
any income or gains resulting as if the sub-account, computed in accordance with
subsection b, below, were invested pursuant to the timely-filed Investment
Election in effect for such quarter and decrease each Participant’s sub-account
by (iv) any withdrawals or distributions from the relevant sub-account of
Account A during any calendar quarter and (v) any losses resulting as if the
sub-account, computed in accordance with subsection b, below, were invested
pursuant to the timely-filed Investment Election in effect for such calendar
quarter.




b.

For purposes of computing the investment return on any sub-account of Account A
for any quarter, the principal balance as of the first day of the relevant
quarter shall equal the balance as of the end of the preceding quarter,
increased by 50% of the Participant’s and the Company’s contributions, if any,
made to the relevant sub-account of Account A during the quarter pursuant to
Sections 4.01 and 4.05 hereof, and decreased by any distributions made to the
Participant or his Beneficiaries from the relevant sub-account during the
quarter.

5.04.  Maintenance of Account B.

a.

Accounts shall be reconciled on a quarterly basis.  The Company shall increase
the relevant sub-account of Account B of each Participant by (i) the amount, if
any, of the Net Shares deferred upon the exercise of a nonstatutory stock option
by the Participant, (ii) the amount, if any, of the Restricted Units deferred by
the Participant (Net Shares and Restricted Units being hereafter referred to as
“Credited Shares”), and (iii) to the extent Credited Shares are held on the
record date for any dividend, a number of additional Credited Shares resulting
from the reinvestment of dividends on a common investment date, which will
typically be any of the first five business days after the payment of the
dividend, determined in the sole discretion of an independent brokerage agent.
 Dividends shall be assigned to the sub-account which contains the shares of
Common Stock generating the applicable dividends.  The Company shall decrease
each Participant’s sub-account of Account B by (iv) any withdrawals or
distributions from the such sub-account of Account B during any calendar quarter
and (v) any Restricted Units which fail to vest because the Participant forfeits
the Restricted Units.  Consistent with the treatment of Restricted Stock, any
dividends credited as regards Restricted Units shall not be forfeited, even if
the Participant later forfeits the Restricted Units.  In the event of any
distribution with respect to Common Stock other than a cash dividend, stock
split, stock dividend or similar transaction, the relevant sub-account of the
Participant’s Account B shall be credited with a number of additional shares or
other consideration as determined by the Committee in its sole discretion.  In
the event of a Change of Control, a the relevant sub-account of a Participant’s
Account B shall be credited with the same amount and type of consideration which
a shareholder of the Company would have received holding the same number of
shares of Common Stock as are held in the relevant sub-account of a
Participant’s Account B at the time of the payment of the consideration.  If
there is a shareholder election as to the type of consideration received in a
Change of Control, the relevant sub-accounts of a Participant’s Account B will
be credited with consideration assuming that the Participant elected the maximum
amount of stock which is available to electing shareholders, adjusted for any
proration required because of over-subscription.




5.05.  Investment Elections for Account A.




a.

A Participant may file an Investment Election setting forth his investment
preferences used to value his Account A.  The initial investment options
available to Participants are (i) the Moody’s A Long-Term Corporate Bond Rate
(the “fixed rate investment option”) adjusted annually to equal the average
yield for the month of September of the previous year and (ii) the total return
of the Standard & Poor’s 500 Index for the applicable quarter.  All investment
elections must be in increments of 10%.  If a Participant does not file an
Investment Election, the Account shall be deemed to be invested in the fixed
rate investment option.  The Participant may change his investment preferences
as of January 1 or July 1 in any year by delivering to the Company a new
Investment Election at least 15 days prior to such effective date.




b.

A Participant’s Account shall reflect only the performance of such investment
indices and the Participant shall have no property right or security interest in
the actual investment performance of any assets invested by the Company to
provide for the payment of benefits under this Plan.  




c.

Upon a Change of Control, the Company, the Administrator or any successor
thereto, may not change the investment choices available to Participants
hereunder without the consent of a majority of the holders of Account balances
under the Plan.




5.06.  Change of Accounts.  Once amounts have been allocated to the relevant
sub-accounts of Account A or Account B, these amounts must remain in the
referenced sub-accounts Account A or B until such amounts are distributed to the
Participant pursuant to Article VII hereof.







ARTICLE VI




Vesting




Subject to the rights of the Company’s creditors as set forth in Section 5.01
above, the Account of a Participant, including all earnings accrued thereto,
shall at all times be fully vested.  Notwithstanding the foregoing, Restricted
Units will not become vested until all forfeiture provisions (including the
requirement of future services) have been met.  If such forfeiture provisions
are not met, the Restricted Units shall be forfeited and shall be subtracted
from the applicable Account.




ARTICLE VII




Distributions




7.01.  Distributions After Termination of Employment.  Except as otherwise
expressly provided herein, all distributions of the Accounts shall be made in
accordance with the Distribution Elections which relate to deferrals made for
each Plan Year.  A Participant may make separate Deferral Elections for the
sub-accounts of Account A and Account B.  Distributions from the sub-accounts of
Account A shall be in cash and distributions from the sub-accounts of Account B
shall be in Common Stock.




Distribution Elections are irrevocable, and may not be modified, unless allowed
under . Section 409A of the Code, any guidance promulgated thereunder, or any
successor thereto.  If a Participant does not timely file a Form of Distribution
Election, he will be deemed to have elected payment in a lump sum option set
forth in the Form of Distribution Election.  If a Participant files only one
Distribution Election for any Plan Year, it will be deemed to cover both Account
A and Account B, unless the Participant otherwise designates.




7.02.  Upon Death.




a.

Upon a Participant’s death, any balance remaining in his Accounts shall be paid
by the Company in accordance with his Distribution Elections except that such
payments shall be made to the Beneficiary or Beneficiaries specified by the
Participant or, if none, to his surviving spouse or, if none, to his Estate.
 Each Participant may designate a Beneficiary or Beneficiaries to receive the
unpaid balance of his Accounts upon his death and may revoke or modify such
designation at any time and from time to time by submitting to the Administrator
a Beneficiary Designation substantially in the form attached hereto as Exhibit
C.




b.

If a Participant’s death occurs prior to the payment of any amounts to him
hereunder, other than payments for Unforeseeable Emergencies, the Participant’s
Beneficiaries shall receive payments in accordance with Section 7.01 hereof.




c.

If a Participant designates multiple Beneficiaries as either primary or
contingent Beneficiaries, and one of the Beneficiaries has predeceased the
Participant, the deceased Beneficiary’s share shall go to the Beneficiary’s
Estate.  For example, if a Participant designates his spouse as the sole primary
beneficiary and his three children as equal contingent beneficiaries, and if the
spouse and one child predecease the Participant, the two children would each get
one-third of the distributions from the Accounts and the predeceased child’s
one-third share would go to his Estate.  The spouse’s Estate would be entitled
to nothing.




d.

If a Beneficiary survives a Participant but dies prior to receipt of the entire
amount in the Accounts due him, the Company shall make payments to the Estate of
the Beneficiary in accordance with the Distribution Elections.  For example, if
the Participant’s spouse is his primary Beneficiary and his three children are
his contingent Beneficiaries, and if the spouse survives the Participant such
that she is receiving distributions pursuant to the terms of this Plan, but dies
prior to the receipt of all distributions to which she is entitled, any
remaining distributions shall be paid to the spouse’s Estate and not to the
contingent beneficiaries.




7.03  Emergencies.  In the event of an Unforeseeable Emergency either before or
after the commencement of payments hereunder, a Participant or Beneficiary may
request in writing that all or any portion of the benefits due him under the
Accounts be paid prior to the normal time for payment of such amount.  The
Administrator shall, in its reasonable judgment, determine whether there is an
Unforeseeable Emergency, and is so, shall distribute amounts which do not exceed
the amounts necessary to satisfy such emergency, plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution.  In determining
the amounts, the Administrator shall take into account the extent to which such
hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise, or by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship).  The Administrator shall use its reasonable discretion to determine
when the payments shall be made and shall immediately reduce the balance in the
recipient’s Accounts by the amount of such payment.




7.04.  Upon a Change of Control.  Notwithstanding anything contained herein or
in the Distribution Elections, a Participant’s Accounts shall be distributed in
a lump sum after the termination of the Participant’s employment, but only if
such termination of employment occurs when, or within a year after, a Change of
Control takes place.  Such distributions shall be made no later than forty-five
days after termination of employment, unless the requirements of Section 409A of
the Code would mandate a later distribution date to avoid penalty, in which case
the distributions will be made at such later date.  Notwithstanding the
foregoing, if the deductibility of such amounts by the Company would be limited
by Section 162(m) of the Code, such distribution shall occur on the first
business day of the calendar year after the calendar year in which the
Participant’s employment terminated, or such later time when the limitations of
Section 162(m) would no longer apply.







ARTICLE VIII




Administration of the Plan




8.01.  Appointment of Separate Administrator.  The Committee shall, in writing,
appoint a separate Administrator.  Any person including, but not limited to, an
Employee, shall be eligible to serve as Administrator.  Two or more persons may
form a committee to serve as Administrator.  Persons serving as Administrator
may resign by written notice to the Committee and the Committee may appoint or
remove such persons.  An Administrator consisting of more than one person shall
act by a majority of its members at the time in office.  An Administrator
consisting of more than one person may authorize any one or more of its members
to execute any document or documents on behalf of the Administrator, in which
event the Administrator shall notify the Committee of the member or members so
designated.  The Committee shall accept and rely upon any document executed by
such member or members as written revocation of such designation.  No person
serving as Administrator shall vote or decide upon any matter relating solely to
himself or solely to any of his rights or benefits pursuant to the Plan.




8.02.  Powers and Duties.  The Administrator shall administer the Plan in
accordance with its terms.  The Administrator shall have full and complete
authority and control with respect to Plan operations and administration unless
the Administrator allocates and delegates such authority or control pursuant to
the procedures stated in subsection b. or c. below.  Any decisions of the
Administrator or its delegate shall be final and binding upon all persons
dealing with the Plan or claiming any benefit under the Plan.  The Administrator
shall have all powers which are necessary to manage and control Plan operations
and administration including, but not limited to, the following:




a.

To employ such accountants, counsel or other persons as it deems necessary or
desirable in connection with Plan administration.  The Company shall bear the
costs of such services and other administrative expenses.




b.

To designate in writing persons other than the Administrator to perform any of
its powers and duties hereunder.




c.

The discretionary authority to construe and interpret the Plan, including the
power to construe disputed provisions.  




d.

To resolve all questions arising in the administration, interpretation and
application of the Plan including, but not limited to, questions as to the
eligibility or the right of any person to a benefit.




e.

To adopt such rules, regulations, forms and procedures from time to time as it
deems advisable and appropriate in the proper administration of the Plan.




f.

To prescribe procedures to be followed by any person in applying for
distributions pursuant to the Plan and to designate the forms or documents,
evidence and such other information as the Administrator may reasonably deem
necessary, desirable or convenient to support an application for such
distribution.




8.03.  Records and Notices.  The Administrator shall maintain all books of
accounts, records and other data as may be necessary for proper plan
administration.




8.04.  Compensation and Expenses.  The expenses incurred by the Administrator in
the proper administration of the Plan shall be paid by the Company.  An
Administrator who is an Employee shall not receive any additional fee or
compensation for services rendered as an Administrator.




8.05.  Limitation of Authority.  The Administrator shall not add to, subtract
from or modify any of the terms of the Plan, change or add to any benefits
prescribed by the Plan, or waive or fail to apply any Plan requirement for
benefit eligibility.




8.06  Claims Procedures.  A Participant shall be entitled to make a request for
any benefits to which the Participant believes he or she may be entitled.  Any
such request must be made in writing, and it should be made to the Company.




A request for benefits will be considered a claim, and it will be subject to a
full and fair review.  If a Participant’s claim is wholly or partially denied,
the Company shall furnish the Participant or the Participant’s beneficiary (the
“Claimant”) or the Claimant’s authorized representative with a written or
electronic notice of the denial within a reasonable period of time (generally,
90 days after the Company receives the claim or 180 days, if the Company
determines that special circumstances require an extension of time for
processing the claim and furnishes written notice of the extension to the
Claimant or the Claimant’s authorized representative before the initial 90-day
period ends), which sets forth, in an understandable manner, the following
information:




a.

The specific reason(s) for the denial of the claim;

b.

Reference to the specific provisions of the Plan on which the denial is based;

c.

A description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why that material or
information is necessary; and

d.

A description of the review procedures and the time limits applicable to those
procedures, including a statement of the Claimant’s right to bring a civil
action under ERISA Section 502(a) following a denial on review.

The Company’s written extension notice must indicate the special circumstances
requiring an extension of time for processing the claim and the date by which
the Company expects to render its decision on the claim.




The Claimant or the Claimant’s authorized representative may appeal the
Company’s decision denying the claim within 60 days after the Claimant or the
Claimant’s authorized representative receives the notice denying the claim.  The
Claimant or the Claimant’s authorized representative may submit to the Company
written comments, documents, records and other information relating to the
claim.  The Claimant or the Claimant’s authorized representative shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claim.  The
Company’s review of the claim and of its denial of the claim shall take into
account all comments, documents, records and other information submitted by the
Claimant or the Claimant’s authorized representative relating to the claim,
without regard to whether these materials were submitted or considered during
the initial decision on the claim.




The Company’s decision on the appeal of a denied claim shall be made within a
reasonable period of time (generally 60 days after the Company receives the
claim or 120 days if the Company determines that special circumstances require
an extension of time for processing the claim and furnishes written notice of
the extension to the Claimant or the Claimant’s authorized representative before
the initial 60-day period ends indicating the special circumstances requiring
extension of time and the date by which the Company expects to render its
decision on the claim).  The Company will furnish the Claimant or the Claimant’s
authorized representative with written or electronic notice of its decision on
appeal.  In the case of a decision on appeal upholding the Company’s initial
denial of the claim, the Company’s notice of its decision on appeal shall
set forth, in an understandable manner, the following information:




a.

The specific reason(s) for the decision on appeal;

b.

Reference to the specific provisions in the Plan on which the decision on appeal
is based;

c.

A statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits; and

d.

A statement describing any voluntary appeal procedures (including voluntary
arbitration or any other form of dispute resolution) offered and the Claimant’s
right to obtain information sufficient to make an informed judgment about
whether to submit a benefit dispute to the voluntary level of appeal, and a
statement of the Claimant’s right to bring an action under ERISA Section 502(a).







ARTICLE IX




General Provisions




9.01.  Assignment and Rights of Participant.  No Participant or Beneficiary may
sell, assign, transfer encumber or otherwise dispose of the right to receive
payments hereunder.  A Participant’s rights to benefit payments under the Plan
are not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment by creditors of a
Participant or a Beneficiary.  No Participant or any other person shall have any
interest in any fund or in any specific asset or assets of the Company by reason
of any amounts credited to any Account hereunder, nor any right to exercise any
of the rights or privileges of a stockholder with respect to any securities
hypothetically credited to a Participant’s Account B under the Plan, nor any
right to receive any distributions under the Plan except as and to the extent
expressly provided in the Plan.




9.02.  Employment Not Guaranteed by Plan.  The establishment of this Plan and
the designation of an Employee as a Participant, shall not give any Participant
the right to continued Employment or limit the right of the Company to dismiss
or impose penalties upon the Participant or modify the terms of Employment of
any Participant.




9.03.  Termination and Amendment.  The Board of Directors of the Company may at
any time terminate, suspend, alter or amend this Plan so long as such actions do
not contravene the requirements of Section 409A of the Code.  No Participant or
any other person shall have any right, title, interest or claim against the
Company, its directors, officers or employees for any amounts, except that (i)
the Participant shall be fully vested in his Accounts hereunder as of the date
on which the Plan is terminated or suspended, except as to any unvested
Restricted Units, (ii) no amendment shall eliminate the crediting of an
investment return on the sub-accounts of Account A prior to the complete
distribution thereof or provide for a distribution method which accelerates the
timing of distributions hereunder without the consent of a Participant and (iii)
subsequent to a Change of Control, unless a majority of the holders of Account
balances agree to the contrary, the Company or the Administrator may not alter
(a) the choice of investments in the Investment Election as in effect
immediately before the Change of Control and (b) the payout options contained in
the Distribution Elections as in effect immediately before the Change of
Control.  Notwithstanding the foregoing, the Board of Directors of the Company
may make any amendment necessary in order to avoid penalties under Section 409A
of the Code, even if such amendments are detrimental to Participants.




9.04.  Notice.  Any and all notices, designations or reports provided for herein
shall be in writing and delivered personally or by certified mail, return
receipt requested, addressed, in the case of the Company to the Corporate
Secretary at 770 North Water Street, Milwaukee, Wisconsin  53202 and, in the
case of a Participant or Beneficiary, to his home address as shown on the
records of the Company.  The addresses referenced herein may be changed by a
notice delivered in accordance with the requirement of this Section 9.04.




9.05.  Limitation on Liability.  In no event shall the Company, Administrator or
any employee, officer or director of the Company incur any liability for any act
or failure to act unless such act or failure to act constitutes a lack of good
faith, willful misconduct or gross negligence with respect to the Plan or the
trust established in connection with the Plan.




9.06.  Indemnification.  The Company shall indemnify the Administrator and any
employee, officer or director of the Company against all liabilities arising by
reason of any act or failure to act unless such act or failure to act is due to
such person’s own gross negligence or willful misconduct or lack of good faith
in the performance of his duties to the Plan or the trust established pursuant
to the Plan.  Such indemnification shall include, but not be limited to,
expenses reasonably incurred in the defense of any claim, including reasonable
attorney and legal fees, and amounts paid in any settlement or compromise;
provided, however, that indemnification shall not occur to the extent that it is
not permitted by applicable law.  Indemnification shall not be deemed the
exclusive remedy of any person entitled to indemnification pursuant to this
section.  The indemnification provided hereunder shall continue as to a person
who has ceased acting as a director, officer, member, agent or employee of the
Administrator or as an officer, director or employee of the Company and such
person’s rights shall inure to the benefit of his heirs and representatives.




9.07.  Headings.  All articles and section headings in this Plan are intended
merely for convenience and shall in no way be deemed to modify or supplement the
actual terms and provisions stated thereunder.




9.08.  Severability.  Any provision of this Plan prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.  The illegal or invalid provisions shall be fully
severable and this Plan shall be construed and enforced as if the illegal or
invalid provisions had never been inserted in this Plan.




